        Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 1 of 9 Page ID #:4468




         1   AKERMAN LLP
             DAMIEN P. DELANEY (SBN 246476)
         2   601 West Fifth Street, Suite 300
             Los Angeles, California 90071
         3   Telephone: (213) 688-9500
             Facsimile: (213) 627-6342
         4   Email: damien.delaney@akerman.com
         5   COLIN L. BARNACLE (admitted pro hac vice)
             ASHLEY E. CALHOUN (SBN 270530)
         6   1900 Sixteenth Street, Suite 1700
             Denver, Colorado 80202
         7   Telephone: (303) 260-7712
             Facsimile: (303) 260-7714
         8   Email: colin.bamacle aketinan.corn
                     ashley.calhoun akeinian.corn
         9
             Attorneys for Defendant
        10   THE GEO GROUP, INC.

  cr)   11                           UNITED STATES DISTRICT COURT
Mop
        12                CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION

        13
             RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHK
        14   FUENTES, ABDIAZIZ KARIM, and
             RAMON MANCIA, individually and on          Assigned to Hon. Jesus G. Bernal
             behalf of all others similarly situated,
                               Plaintiff,
                                                        DEFENDANT THE GEO GROUP,
                      vs.                               INC.'S REPLY IN SUPPORT OF
                                                        ITS MOTION TO EXCLUDE
        18   THE GEO GROUP, INC.,                       DECLARATIONS OF MUNOZ-
                                                        AGUILERA AND MARWAHA
        19                     Defendant.

        20
             THE GEO GROUP, INC.,
        21                                              Hearing Date: December 2, 2019
                                Counter-Claimant,       Hearing Time: 9:00 a.m.
        22                                              Location: Courtroom 1
                      vs.
        23
             RAUL NOVOA, JAIME CAMPOS
        24   FUENTES, ABDIAZIZ KARIM, and               TAC Filed: September 16, 2019
             RAMON MANCIA, individually and on          SAC Filed: December 24, 2018
        25   behalf of all others similarly situated,   FAC Filed: July 6, 2018
                                                        Complaint Filed: December 19, 2017
        26                      Counter-Defendant.      Trial Date: June 23, 2020

        27
        28   50746348;2                                              CASE No. 5:17-cv-02514-JGB-SHK
                  DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
                      EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 2 of 9 Page ID #:4469




 1                                   I.     INTRODUCTION
 2            While Plaintiffs use their Response to attack GEO and attach extraneous emailsl,
 3   they do not dispute the two critical facts at issue: (1) Plaintiffs did not disclose
 4   Fernando Munoz-Aguilera2 and Gagandeep Marwaha prior to September 27, 2019; and
 5   (2) Plaintiffs did not, and could not, coordinate the depositions of Munoz-Aguilera and
 6   Marwaha prior to GEO's deadline to file its Opposition to Conditional Certification.
 7   See Plaintiffs' Response in Opposition ECF 213 at 2 ("There is no question that GEO
 8   knew of Mr. Munoz and Mr. Marwaha on September 27, 2019 . . ."). Likewise,
 9   Plaintiffs have not provided any legal authority that would support their position. Rule
10   26 does not permit a party to disclose a new witness simultaneously with the filing of a
11   motion or brief, but rather requires a party to disclose the new witness "without
12   awaiting a discovery request." Fed.R.Civ.P. 26(a). When a party fails to do so, Rule 37
     makes clear that the withholding party should not be able to rely upon the undisclosed
     information at a hearing or on a motion. Fed.R.Civ.P. 37(c)(1).3


            While bemoaning GEO's "material misrepresentations of fact" and offering of
     "false statements", Plaintiffs remarkably present only a portion of the parties'
     correspondence regarding this issue. GEO will provide the omitted emails at this
18   Court's request, but will not unnecessarily inundate the Court with the parties'
     voluminous correspondence over the past month without reason. As Plaintiffs' own
19   motion shows, the parties have reached an impasse with respect to the present issue
20   which satisfies the requirements under Local Rule 7-3 that before a motion is filed, the
     parties ensure they are "unable to reach a resolution which eliminates the necessity for a
21   hearing." It is unreasonable for Plaintiffs to hide behind Rule 7-3 while also declining to
22   offer a compromise that could have been reached through further conferral.

23   2
           Presuming that the Plaintiffs and GEO have identified the same detainee as the
24   individual who may have facts related to this case, GEO's files indicate that his name is
     Munoz-Aguilera. See Exhibit A. Plaintiffs have been provided these documents in
25   discovery.
26   3
           Plaintiffs' Response indicates that this Motion should be subject to Local Rule
27   37-1, which governs discovery disputes (and therefore ruled upon by the Magistrate
28   Judge). As GEO asks this Court to exclude evidence from its consideration of a
     50746348;2                                    1                CASE NO. 5:17-CV-02514-JCiB-SHK

          DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
              EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
              Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 3 of 9 Page ID #:4470




               1            Accordingly, because Plaintiffs admit that the declarants were not timely
               2   disclosed before they filed their Motion for Class Certification, and because GEO was
               3   unable to depose the declarants before filing its opposition to class certification, GEO
               4   respectfully requests that this Court exclude the declarations of Munoz-Aguilera (ECF
               5   192-8) and Marwaha (ECF 192-7) and decline to consider the contents of the same for
               6   purposes of class certification.
               7      II.       PLAINTIFFS HAVE NOT ESTABLISHED THE NON-DISCLOSURE
               8                           WAS HARMLESS OR JUSTIFIED.
                            Rule 37's exclusionary sanction may be avoided and "information may be
               9
                   introduced if the [non-disclosing] parties' failure to disclose the required infottnation
              10
                   [wa]s substantially justified or hattnless." Guzman v. Bridgepoint Educ., Inc., 305
       4' 11
       s.`n
cn rO- c-!,        F.R.D. 594, 606 (S.D. Cal. 2015) (alterations in original). "The party facing sanctions
              12
                   bears the burden of proving that its failure to disclose the required infonnation was
Wo 13
                   substantially justified or is hattnless." R & R Sails, Inc. v. Ins. Co. of Penn., 673 F.3d
                   1240, 1246 (9th Cir. 2012). Here, Plaintiffs have not met their burden to establish that
     ,acoc:',315
   vc2,16          their non-disclosure was either substantially justified or harmless.
8- 0
                            It is undisputed that Plaintiffs failed to disclose Munoz-Aguilera and Marwaha
           17
                   prior to filing their Motion for Class Certification. Plaintiffs obtained both declarations
              18
                   on July 26, 2019, and first "disclosed" both declarants with the filing of the Motion for
              19
                   Class Certification on September 27, 2019, a delay of, at a minimum, two months.
              20
                   Plaintiffs have offered no justification for this unnecessary delay. Plaintiffs do not (and
              21
                   cannot) claim that they learned of Munoz-Aguilera and Marwaha shortly before they
              22
                   filed their Motion for Class Certification. Nor do they argue any other mitigating factor.
              23
                   Instead, conspicuously absent from their Response is any mention of when they
              24
              25
              26   substantive motion (Plaintiffs' Motion for Class Certification), Rule 37-1 does not
                   apply. See e.g., .Tang v. Bos. Sci. Corp., No. EDCV05426VAP1VIRWX, 2014 WL
              27   12787223, at *1 (C.D. Cal. Mar. 27, 2014) (The Honorable Chief District Court Judge
              28   Phillips deciding a motion to exclude based upon failure to make Rule 26 disclosures).
                   50746348;2                                   2                  CASE No. 5:17-cv-02514-JGB-SHK
                       DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
                           EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
          Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 4 of 9 Page ID #:4471




            1   identified Munoz-Aguilera and Marwaha and why they did not disclose their identities
            2   before filing their Motion for Class Certification.
            3         Plaintiffs try to minimize their failure to timely disclose Munoz-Aguilera and
            4   Marwaha, by explaining that GEO knew of their identities on September 27, 2019, (the
            5   date Plaintiffs filed their Motion for Class Certification) and therefore had 30 days to
            6   depose both individuals. This misses the point. Plaintiffs knew of Munoz-Aguilera and
            7   Marwaha at least two months prior to filing their declarations in this Court. Plaintiffs
            8   did not disclose either individual prior to filing their Motion for Class Certification.
            9   GEO was prejudiced because it was unable to depose or otherwise conduct discovery
          10    on either individual prior to its response deadline. While Plaintiffs state that GEO had

o   ^ , m
         4 11   30 days to conduct discovery, neither party was available for a deposition prior to
    r --
    0

H        12     GEO's opposition deadline and interrogatories, requests for production, and requests for
    0 • • 13    admission could not have been completed on such a short timeline. The timeline for
          14    discovery was further truncated by Plaintiffs' counsels' schedules, wherein all ten
HC O15          attorneys entered on behalf of Plaintiffs were unavailable to defend depositions the
    6 c316      week of October 12, 2019—compressing the discovery timeline to an eight day window
          17    (including weekends) prior to GEO's opposition deadline. As a result, by the time GEO
          18    learned that Munoz-Aguilera's deposition would not go forward, it could not be moved
          19    to a different date before the deadline for GEO to file its opposition. And, Plaintiffs
          20    opposed GEO's reasonable request for an extension of time.
          21          This delay also prejudiced GEO's ability to obtain Marwaha's deposition. Had he
          22    been timely disclosed, GEO could have deposed him prior to his departure from
          23    Adelanto in mid-August. And, with the benefit of additional time, Plaintiffs' counsel
          24    would have been able to identify his whereabouts. Unfortunately, Plaintiffs objected to
          25    extending the deadline for GEO's opposition to the Motion for Class Certification to
          26    accommodate their own delay in communication with Marwaha and without
          27    explanation, and only after GEO's opposition was filed, suddenly has been able to
          28
                50746348;2                            3             CASE No. 5: 17-cv-02514-JGB-SHK
                     DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
                           EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 5 of 9 Page ID #:4472




1    reconnect with him. Indeed, as of November 11, 2019, Plaintiffs' counsel now claims to
 2   be in touch with Marwaha and able to make him available for a deposition. Thus, GEO
3    was prejudiced by Plaintiffs failure to disclose the witnesses.
 4         Not only do Plaintiffs fail to present a factual basis for this Court to conclude
 5   their actions were substantially justified or harmless, they also do not provide legal
6    support for their position that GEO was not prejudiced by the untimely disclosures. For
 7   example, in Orellana v. Cty. of Los Angeles, No. CV1201944MMMCWX, 2013 WL
 8   12129290, at *6 (C.D. Cal. June 26, 2013), cited by Plaintiffs, the court found that the
 9   failure to disclose two witnesses prior to trial was not substantially justified. The court
10   also held that the objecting party was prejudiced by the failure of the non-disclosing
     party to disclose two of the three witnesses at issue. Id. As a result, the court excluded
     those two witnesses at trial. Id. at *9. In reaching its conclusion, the court explained
     that the objecting party had been prejudiced by its inability to conduct discovery
     regarding the two excluded witnesses. Id. In concluding that the third witness' untimely
     disclosure was not prejudicial, the court explained that the non-objecting party had the
     opportunity to seek discovery from the third witness, and did, in fact, conduct discovery
     into his relevant communications. Id. at *8. Like in Orellana, Plaintiffs failure to timely
18   disclose Marwaha and Munoz-Aguilera prevented GEO from conducing discovery prior
19   to its opposition deadline.
20         Plaintiffs position is also unlike Van Maanen, where the late disclosure of the
21   individuals provided the parties with "ample time...to issue further written discovery or
22   notice Dr. Bloomers deposition." Van Maanen v. Youth With a Mission-Bishop, 852 F.
23   Supp. 2d 1232, 1237 (E.D. Cal. 2012), affd sub nom. Van Maanen v. Univ. of the
24   Nations, Inc., 542 F. App'x 581 (9th Cir. 2013). Correspondingly, Frontline does not
25   advance Plaintiffs position. Frontline Med. Assocs., Inc. v. Coventry Health Care, 263
26   F.R.D. 567, 570 (C.D. Cal. 2009). In Frontline, the non-disclosing party was ordered
27   by the court (in response to a motion for Rule 37 sanctions) to supplement its
28
     50746348;2                           4             CASE No. 5:17-cv-02,514-JGB-SHK
         DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
                EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 6 of 9 Page ID #:4473




 1   disclosures regarding its damages calculations five months before plaintiffs intended to
 2   rely upon the inadequately disclosed information. Id. Here, there is no such mitigating
 3   factor. Plaintiffs' untimely disclosure (and failure to agree to any remedial steps       such
 4   as GEO's reasonable request for a one-week extension to be able to depose Munoz-
 5   Aguilera) prejudiced GEO.
 6            Contrary to Plaintiffs' inaccurate representations, the cases cited by GEO in its
 7   initial Motion provide clear guidance for the present situation. In Guzman v.
 8   Bridgepoint Educ., Inc., the court excluded a witness's declaration where the plaintiff
 9   could not establish that the untimely disclosure was substantially justified or harmless.
10   305 F.R.D. 594, 608 (S.D. Cal. 2015) ("[B]ecause Plaintiffs non-disclosure violates
     Rule 26 and is not substantially justified or harmless, exclusion of Mr. Ferguson's
     declaration is appropriate."). And, contrary to Plaintiffs' blatant misrepresentation that
     "Braggs would        counsel   against   excluding [Marwaha and Munoz-Aguilera's]
     declarations," (ECF 213, at 4) Braggs states the exact opposite. The Braggs court
     concluded that "plaintiffs have not marshaled sufficient facts and law to convince the
     court that they were substantially justified." Braggs v. Dunn, No. 2:14CV601-MHT,
     2017 WL 659169, at *7 (M.D. Ala. Feb. 17, 2017). Thereafter, the Court found that the
18   nondisclosure was harmless only because "the court did not rely upon the challenged
19   declarations at all in resolving the plaintiffs' motion for class certification." Id.
20   Accordingly, Braggs actually stands for the exact result GEO seeks here          exclusion of
21   the declarations for purposes of Plaintiffs' Motion for Class Certification.
22            Roberts is also instructive. Roberts v. Scott Fetzer Co., No. 4:07-CV-80 CDL,
23   2010 WL 3546499 (M.D. Ga. Sept. 7, 2010). There the non-disclosing party failed to
24   identify declarants prior to relying upon their declarations in its opposition to class
25   certification—despite having the information available prior to filing its motion. Id. at
26   *7 Like here, the non-disclosing party did not allege it "did not know of the [declarants]
27   identities prior to the filing of Plaintiffs motion for class certification." Id. As a result,
28
     50746348;2                                     5                  CASE No. 5:17-cv-02514-JGB-SHK
         DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
             EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 7 of 9 Page ID #:4474




 1   the plaintiffs in Roberts were "blindsided" by the declarations. Id. at *9. Accordingly,
 2   the Court excluded the declarations from its consideration of the class certification
 3   motion.
 4           As in Roberts and Braggs, here, Plaintiffs failed to disclose information that was
 5   relevant to their Motion for Class Certification until filing it with the Court. Plaintiffs
 6   admit this much. Plaintiffs claim they are absolved of any consequences for their
 7   untimely disclosure because ten days after they filed the declarations, they
 8   supplemented their initial disclosures to include the declarants. However, this
 9   explanation does not establish that Plaintiffs timely disclosed the declarants. It does not
10   indicate when the declarants were discovered and does not excuse the two-month period
     of non-disclosure preceding their Motion for Class Certification.
              And, despite updating their disclosures on October 8, 2019, Plaintiffs once again
     did not disclose all evidence they intended to rely upon for class certification. In their
     Reply, Plaintiffs again, relied upon infoimation from two individuals who were never
     previously disclosed: Shannon Ely and Selene Saavedra-Roman.' ECF 210-2; 210-3.
     Ms. Ely's declaration and Ms. Saavedra-Roman's statement are both dated well before
     GEO's opposition was due. This pattern of not disclosing evidence that purportedly
18   supports class certification is the definition of "blindsiding" GEO. Thus, both to ensure
19   GEO is not prejudiced by the non-disclosure and to discourage future non-compliance
20   with Rule 26's disclosure obligations, the untimely disclosed declarations of Marwaha
21   and Munoz-Aguilera should be excluded from this Court's consideration of conditional
22   certification.
23   III.     PLAINTIFFS' COUNSEL REPRESENTS MUNOZ-AGUILERA AND DID
24             NOT MAKE HIM AVAILABLE FOR A DEPOSITION PRIOR TO
                       DEFENDANT'S OPPOSITION DEADLINE.
25
              On October 9, 2019, Plaintiffs' counsel stated that they believed Munoz-Aguilera
26
     would be available for a deposition on October 24, 2019, noting that they would
27
     4
28            GEO intends to move to exclude this evidence in a separate motion.
     50746348;2                           6             CASE No, 5:17-cv-02514-JGB-SI-11(
         DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
             EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
           Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 8 of 9 Page ID #:4475




             1     confirm the same "by early next week." In making this representation, it appears that
             2     Plaintiffs, knowing that Munoz-Aguilera was in ICE custody, never confirmed with
             3     ICE that he would be available or what the procedure(s)5 for making him available
             4     were. Nevertheless, GEO attempted to obtain ICE approval6 to ensure the deposition
             5     moved forward. GEO reached a stumbling block when, because Mr. Munoz-Aguilera's
             6     counsel was not making the request themselves, ICE expressed concern about Munoz-
             7     Aguilera's counsel having equal access during the deposition. Accordingly, on October
             8     22, 2019, GEO asked Plaintiffs' counsel if they in fact represented Munoz-Aguilera. It
             9     was not until November 4, 2019, that Plaintiffs' counsel stated that they will represent
          10       Munoz-Aguilera for purposes of his deposition. At that point, GEO was unable to
           11      obtain Munoz-Aguilera's deposition before its opposition was due. Moreover, to date,
     "?N   "" 12
     c' c̀r-       Plaintiffs' counsel has not cleared a date with ICE for Mr. Munoz-Aguilera's deposition.
E-        13       ///
           14      ///
      r;
      4c.c.'15     ///
boa 16             ///
          17
          18       5
                         Federal Rule of Civil Procedure 30(a)(2)(B) provides that leave of court must be
          19       sought to depose individuals who are in prison. However, the detainees are not in prison
          20       and the rule does not provide any guidance about individuals who are in ICE custody.

          21       6
                          Plaintiffs describe this approval process as a "phantom ICE Policy." It is not clear
          22       to GEO why Plaintiffs' counsel believes that GEO can simply depose Mr. Munoz-
                   Aguilera on any date it pleases, without the approval of ICE. There is no question that
          23       Munoz-Aguilera is in ICE custody. ICE has strict requirements for visits to any
           24      detention     facility,   as     can    be    found     at   the   following      website:
                   https://www.ice.gov/detention-management. Plaintiffs have not indicated the method
           25      through which they claim ICE approval should be obtained, nor have they indicated
           26      what policies they apply (despite criticizing those uncovered by GEO). Certainly, if
                   they have the confidence in the policies that they have uncovered as to imply in a filing
           27      subject to Rule 11 that GEO is fabricating the same (which it is not), they should share
           28      those procedures with GEO and the Court.
                   50746348;2                             7             CASE No. 5:17-cv-02514-JGB-SHK
                         DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
                             EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
Case 5:17-cv-02514-JGB-SHK Document 216 Filed 11/12/19 Page 9 of 9 Page ID #:4476




 1   IV.      CONCLUSION
 2            For the foregoing reasons, GEO respectfully requests that this Court exclude the
 3   declarations submitted by Munoz-Aguilera and Marwaha from its consideration of
 4   Plaintiffs' Motion for Class Certification, and any other relief that this Court deems just
 5   and proper.
 6
 7   Dated: November 12, 2019                AKERMAN LLP
 8                                           By: /s/ Damien P. DeLaney
                                                 Damien P. DeLaney
 9                                               Ashley E. Calhoun
                                                 Attorney for Defendant
10                                               THE GEO GROUP, INC.
11
12




18
19
20
21
22
23
24
25
26
27
28
     50746348;2                                    8                 CASE No. 5:17-cv-02514-JGB-SHK
         DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO
             EXCLUDE DECLARATIONS OF MUNOZ-AGUILERA AND MARWAHA
